               Case 2:19-cv-00290-RSL Document 524 Filed 09/03/21 Page 1 of 4



 1                                                                         Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   BRUCE CORKER d/b/a RANCHO ALOHA;
                                                              CIVIL ACTION NO. 2:19-cv-00290
10                    Plaintiffs,
                                                              JOINT UNOPPOSED MOTION
11           v.                                               FOR EXTENSION OF CASE
                                                              SCHEDULING DEADLINES AND
12   COSTCO WHOLESALE CORPORATION, a                          TRIAL DATE
     Washington corporation; et al.
13                                                            Noting Date: September 3, 2021
14                    Defendants.
15

16           Plaintiffs Bruce Corker d/b/a Rancho Aloha; Colehour Bondera and Melanie Bondera d/b/a

17   Kanalani Ohana Farm, Robert Smith and Cecelia Smith d/b/a SmithFarms, and SmithFarms LLC

18   request a 69-day extension of the deadline for class certification (in addition to the two-week

19   extension granted by the Court last week), as well an approximately 90-day extension of remaining

20   deadlines in this matter for the purpose of permitting additional time for mediation and settlement

21   negotiations.

22                                            I.      FACTS

23           Under the current extended case schedule, motions for class certification must be filed by

24   September 10, 2021. Dkt. 520. In the interim, the majority of Defendants have settled and have

25   been dismissed from this matter. Dkt. 478. Plaintiffs and Defendants L&K and Kroger have agreed

26


     JOINT UNOPPOSED MOTION FOR EXTENSION OF
     CASE SCHEDULING DEADLINES AND TRIAL                                         KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     DATE - 1                                                                    Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                             Main: (206) 223 1313
     #5058395 v1 / 72448-001                                                             Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 524 Filed 09/03/21 Page 2 of 4



 1   to a three-month extension of the case schedule, including the class certification deadline, to
 2   facilitate mediation and settlement efforts.
 3           Extension of remaining deadlines (except for the deadline to amend pleadings) will
 4   facilitate continued mediation and settlement efforts with the Moving Defendant. Plaintiffs, L&K,
 5   and Kroger further agree that a modified briefing schedule for class certification is appropriate to
 6   accommodate holiday schedules of counsel. No party not already subject to a stay of case deadlines
 7   has indicated any opposition this motion.
 8                                          II.     AUTHORITY
 9           Modification of a scheduling order is within the broad discretion of the district court.
10   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992). The standard the Court
11   applies when determining whether modification of a case schedule is appropriate is that of “good
12   cause.” Fed. R. Civ. P. 16(b)(4). In determining whether “good cause” exists, the Court considers
13   the diligence of the party seeking the amendment and the prejudice to the non-moving party.
14   Johnson, 975 F.2d 604 (9th Cir. 1992).
15           In this case, there is no prejudice to any party in amending the case schedule. Plaintiffs
16   have agreed with Defendant L&K that a three-month extension of the case schedule will allow
17   further settlement discussion pending a ruling on L&K’s insurers’ duty to defend the instant
18   litigation by the Western District of Michigan. Plaintiffs have agreed with Defendant Kroger on
19   the same extension. On August 13, 23, 25, and 26, Plaintiffs e-mailed Defendants regarding the
20   instant motion. On August 25, 26, and 30, 2021, Defendants Kroger and L&K stipulated to the
21   instant motion and case schedule. The remaining Defendants have not stated any opposition to the
22   instant motion. Good cause exists because the proposed extension will permit L&K to receive a
23   ruling on parallel litigation regarding its insurer’s duty to defend the instant litigation, which will
24   have a significant impact on continuing settlement discussions between the Plaintiffs and L&K.
25   The modified briefing schedule for class certification has been proposed to accommodate holiday
26   schedules.


     JOINT UNOPPOSED MOTION FOR EXTENSION OF
     CASE SCHEDULING DEADLINES AND TRIAL                                            KARR TUTTLE CAMPBELL
                                                                                   701 Fifth Avenue, Suite 3300
     DATE - 2                                                                       Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                                Main: (206) 223 1313
     #5058395 v1 / 72448-001                                                                Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 524 Filed 09/03/21 Page 3 of 4



 1           There is also good cause to extend the current class certification deadline as to the other
 2   remaining defendants. First, judicial efficiency dictates that Plaintiffs file a single class
 3   certification as to all of the remaining defendants. Plaintiffs should file their motion against these
 4   other defendants at the same time that they file their motion against L&K. Second, there remain
 5   significant unresolved issues relating to the discovery provided to date by Defendant Mulvadi
 6   Corporation, as illustrated in the just-decided motion for clarification.
 7                                         III.    CONCLUSION
 8           The moving parties request the Case Schedule be amended, extending the deadline for
 9   filing a class certification motion by 69 days and the remaining case deadlines (except for the
10   deadline to amend pleadings) by approximately 90 days. A Proposed Order is appended to this
11   Motion.
12           Respectfully submitted this 3rd day of September 2021.
13
      KARR TUTTLE CAMPBELL                                LIEFF CABRASER HEIMANN &
14                                                        BERNSTEIN, LLP
15    s/Joshua M. Howard                                  s/ Jason L. Lichtman
      Nathan T. Paine, WSBA #34487                        Jason L. Lichtman (pro hac vice)
16    Paul Richard Brown, WSBA #19357                     Daniel E. Seltz (pro hac vice)
      Daniel T. Hagen, WSBA #54015                        250 Hudson Street, 8th Floor
17    Joshua M. Howard, WSBA # 52189                      New York, NY 10013-1413
      701 Fifth Avenue, Suite 3300                        Phone: 212.355.9500
18    Seattle, WA 98104                                   Email: jlichtman@lchb.com
      Phone: 206.223.1313                                        dseltz@lchb.com
19    Email: npaine@karrtuttle.com
              pbrown@karrtuttle.com                       Andrew Kaufman (pro hac vice)
20            dhagen@karrtuttle.com                       222 2nd Avenue South, Suite 1640
              jhoward@karrtuttle.com                      Nashville, TN 37201
21                                                        Phone: 615.313.9000
      Michael W. Sobol (pro hac vice)                     Email: akaufman@lchb.com
22    275 Battery Street
      San Francisco, CA 94111                             Attorneys for the Plaintiffs
23    Phone: 415.956.1000                                 and the Proposed Class
      Email: msobol@lchb.com
24

25

26


     JOINT UNOPPOSED MOTION FOR EXTENSION OF
     CASE SCHEDULING DEADLINES AND TRIAL                                           KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     DATE - 3                                                                      Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                               Main: (206) 223 1313
     #5058395 v1 / 72448-001                                                               Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 524 Filed 09/03/21 Page 4 of 4



 1
                                          CERTIFICATE OF SERVICE
 2
             I, Jan Likit, affirm and state that I am employed by Karr Tuttle Campbell in King County,
 3
     in the State of Washington. I am over the age of 18 and not a party to the within action. My business
 4
     address is: 701 Fifth Avenue, Suite 3300, Seattle, Washington 98104. On this day, I caused to be
 5
     filed with the Court a true and correct copy of the foregoing document via the Court’s electronic
 6
     filing system, which caused service of the document to all parties registered to receive notifications
 7
     through CM/ECF.
 8
             I declare under penalty of perjury under the laws of the State of Washington that the
 9
     foregoing is true and correct, to the best of my knowledge.
10
             Dated this 3rd day of September, 2021, at Seattle, Washington.
11

12                                                  s/Jan Likit
                                                    Jan Likit
13                                                  Legal Assistant
14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT UNOPPOSED MOTION FOR EXTENSION OF
     CASE SCHEDULING DEADLINES AND TRIAL                                           KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     DATE - 4                                                                      Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                               Main: (206) 223 1313
     #5058395 v1 / 72448-001                                                               Fax: (206) 682 7100
